Title: From George Washington to Samuel Washington, 5 October 1776
From: Washington, George
To: Washington, Samuel

 

Dear Brother,
Heights of Harlem 5th Oct. 1776.

Altho the multiplicity of Ingagements which employ all my waking hours, will not allow me to corrispond with my Friends with that freedom and punctuality I could wish, they may nevertheless be assured that neither time—distance—or change of Circumstances have, in the smallest degree altered the Affection I have ever entertained for them.
Your favour of the 16th of last Month came safe to hand by Captn Shepherd, and gave me the pleasure of hearing that yourself, and family were well. the Acct given you by Doctr Walker, of the unfriendly disposition of the Western Indian’s is really alarming; but if our success against the Cherokees is equal to report, I am in hopes it will bring the Western gentry to their Second thoughts before they strike. Your Acct of the want of Arms among the People of the Frontiers is also alarming; but I hope the difficiency will, by one means or other, soon be repaird. Poor Stephenson! I sincerely lament his loss; he was a brave & a good Officer.
Mr Pendleton obtained my Deed; or a Bond, or something obligatory upon me, and my heirs, to make him a title to the Land he had of me, & sold you, upon the purchase Money being paid; not one farthing of which has yet been done—even the last years Rent, if I remember right, which he took upon himself to pay, is yet behind—However, so soon as I can get Evidences, I will send a power of Attorney to Lund Washington to make a legal conveyance of the Land, to you. In the meanwhile the Instrument of writing I passed to Mr Pendleton will always be good against my Heirs, upon the Condition’s of it being complied with.
Matters in this Quarter, have by no means worn that favourable aspect you have been taught to believe from the publications in the Gazettes—The pompous Acct of the Marches, & Counter Marches of the Militia, tho^ true so far as relates to the Expence, is false with respect to the Service, for you could neither get them to stay In Camp or fight when they were there—in short, it may truely be said they were eternally coming and going without rendering the least Earthly Service, althô the expence of them surpasses all description.

At no one time since General Howe’s arrival at Staten Island has my Force been equal (in Men fit for duty) to his; and yet, people at a distance, as I have understood by Letters, have conceivd that they were scarce a mouthful for us. To this cause—the number of Posts we were obliged to occupy in order to secure our Communication with the Country—& the intended mode of Attack is to be attributed our Retreat from Long Island, and the Evacuation of New York.
We found that General Howe had no Inclination to make an Attack upon our Lines at the last mentioned place—We discovered at the sametime by their movements, and our Intelligence, that with the assistance of their Ships they intended to draw a Line round us, and cut of all communication, between the City and Country; thereby reducing us to the necessity of fighting our way out under every disadvantage—surrendering at discretion—or Starving—That they might have accomplished one or the other of these, if we had stayed at New York, is certain; because the City, as I presume you know, stands upon the point of a narrow Neck of Land laying between the East & North Rivers; & not more than a Mile Wide for Six or Seven Miles back; both Rivers having sufficient depth of Water for Ships of any burthen; and because they were not only Superior in Numbers, but could bring their whole force to any one point, whereas we, to keep open the communication were obliged to have an extended Line, or rather a chain of Posts, for near 18 Miles.
It may be asked how we come to take possession of, and continue so long in a place thus Circumstanced—to the first I answer, that the Post was taken, and the Works advanced, before I left Boston—& to the Second, that if our strength had been equal to the determinations of Congress we should have had Men enough to defend the City & Secured the Communication if their behaviour had been good.
Our retreat from Long Island was made without any loss—so might that have been from New York, but for a defect in the department of the Quarter Master Genls not providing Teams enough; and for the dastardly behaviour of part of our Troops, two Brigades of which run away from a small party of the Enemy, and left me in the Field with only my Aid de Camps, The day after our Retreat from New York (which happend on the 15th Ulto) we had a pretty smart skirmish with the Enemy, in

which about 60 of our Men were killed and Wounded, and by the Smallest 100. and by most other Accts two hundred of the Enemys—In this Ingagement poor Majr Leitch of Weedon’s Regiment received three Wounds through his Side, of which he died on Wednesday last, after we thought him almost Well. Since that nothing extraordinary has happen’d, tho^ an Attack from the Enemy has been, & now is, daily expected—We are strengthning our Post, as the Enemy also are theirs.
My love to, & best wishes attends my Sister & the Family, as also our Friends at Fairfield—to these please to add my Compliments to Mr Booth, & all other Friends, & be assured that with the sincerest love and regard I am Dr Sir Yr Most Affecte Bro.

Go: Washington

